EXHIBIT 10.62
HILL-ROM HOLDINGS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT

     
Name of Grantee: <NAME>
  No. of Shares: <UNITS>
 
   
Date of Grant: <GRANT DATE>
  Price per Share: <GRANT PRICE>

This Non-Qualified Stock Option Agreement (this “Agreement”) by and between
HILL-ROM HOLDINGS, INC. (the “Company”) and the Grantee named above (referred to
below as “you”) evidences the grant by the Company of a Non-Qualified Stock
Option to you on the date stated above (the “Grant Date”) and your acceptance of
such Option in accordance with the provisions of the Hill-Rom Holdings, Inc.
Stock Incentive Plan (the “Plan”).
Your Option is subject to the terms and conditions set forth in the Plan (which
is incorporated herein by reference), any rules and regulations adopted by the
Board of Directors of the Company or the committee of the Board which
administers the Plan (collectively, the “Committee”), and this Agreement. In the
event of any conflict between the provisions of the Plan and the provisions of
this Agreement, the terms, conditions and provisions of the Plan shall control,
and this Agreement shall be deemed to be modified accordingly. This grant
becomes effective only if you sign and return to the Company a copy of this
Agreement evidencing your understanding of the terms and conditions of your
Option. Any terms used in this Agreement and not defined have the meanings set
forth in the Plan.
1. Option Grant
You have been granted an option (the “Option”) to purchase the number of shares
of the Company’s Common Stock, without par value (“Common Stock”), set forth
above. The Option is a “non-qualified stock option” and is not an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).
2. Option Price
The price at which you may purchase the shares of Common Stock covered by the
Option is the price per share set forth above.
3. Term of Option
Your Option expires in all events on the tenth anniversary of the Grant Date
(“Expiration Date”). Your Option, however, may terminate prior to the Expiration
Date as provided in paragraphs 7 and 11 of this Agreement upon the occurrence of
one of the events described in those paragraphs. Regardless of the provisions of
paragraphs 7 and 11 and notwithstanding anything else to the contrary contained
in this Agreement, in no event can your Option be exercised after the Expiration
Date.

 

 



--------------------------------------------------------------------------------



 



4. Vesting of Option
(a) Unless it becomes exercisable on an earlier date as provided in paragraph 7
or 11 below and subject to those paragraphs, your Option will become exercisable
with respect to the first 25 percent of the shares of Common Stock covered by
the Option on the first anniversary of the Grant Date and your Option will
become exercisable with respect to the second, third and fourth 25 percent of
the shares covered by Option on the second, third and fourth anniversaries of
the Grant Date, respectively, provided that you are an employee of the Company
or one of its Subsidiaries on each such date.
(b) To the extent your Option has become exercisable, you may exercise the
Option to purchase all or any part of such shares at any time on or before the
date the Option expires or terminates, but in no case may fewer than 100 shares
be purchased at any one time, except to purchase a residue of fewer than 100
shares.
5. Manner of Exercise
You may exercise your Option by giving notice to the Company or its designated
administrator on a form acceptable to the Company (which may be written or
electronic) specifying the number of shares of Common Stock desired to be
purchased. The notice must be accompanied by payment of the aggregate option
price for such shares, which payment may be made in the following ways: in cash;
by delivery of shares of Common Stock; by broker-assisted cashless exercise; or
by a combination of the above, in each case subject to the terms and conditions
set forth in paragraphs 6(a), 6(b), and 6(c) below. Your Option will be deemed
exercised on the date your notice of exercise (with required accompaniments as
described in paragraph 6) is received by the Company or its designated
administrator.
6. Satisfaction of Option Price
(a) Payment of Cash. Your Option may be exercised by payment of the option price
in cash (including cash equivalents, such as check, bank draft, money order, or
wire transfer to the order of the Company).
(b) Payment in Common Stock. Your Option may be exercised by the delivery of
unencumbered shares of Common Stock already owned by you for at least six months
(either by actual delivery of the shares or by providing an affidavit affirming
ownership of the shares in form and manner approved by the Committee). The
shares will be valued at their fair market value on the date of exercise as
provided in the Plan. The stock certificates for the shares you deliver in
payment of the exercise price must be duly endorsed or accompanied by
appropriate stock powers. Only stock certificates issued solely in your name or
jointly in your and your spouse’s name may be delivered. Only whole shares may
be delivered. Any portion of the exercise price in excess of the fair market
value of a whole number of shares must be paid in cash. If a certificate
delivered in exercise of your Option evidences more shares than are needed to
pay the exercise price, an appropriate replacement certificate will be issued to
you for the excess shares.

 

 



--------------------------------------------------------------------------------



 



(c) Broker-Assisted Cashless Exercise. You may exercise your Option by executing
and delivering the documents necessary to irrevocably authorize a broker
acceptable to the Company to sell shares of Common Stock (or a sufficient
portion of such shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire option price
and any withholding tax obligation resulting from such exercise.
7. Termination of Employment
(a) General. The following rules apply to your Option in the event of your
death, disability, retirement, or other termination of your employment with the
Company or one of its Subsidiaries. Authorized leaves of absence from the
Company or a Subsidiary shall not constitute a termination of employment for
purposes of this Agreement. Except as set forth in Paragraph 7(d), if you are
employed by a Subsidiary of the Company and the Company ceases to own, directly
or indirectly, more than 50% of the ownership interests of the Subsidiary, your
employment shall be deemed terminated for purposes of this Agreement at such
time. Paragraph 11 provides special rules which apply after a Change in Control
(as defined in that paragraph).
(i) Termination of Employment. If your employment terminates because of your
voluntary resignation (other than Retirement as that term is used below), your
Option will terminate thirty (30) days after such termination of employment.
Following the termination of your employment, no additional portions of your
Option will become exercisable, and your Option will be exercisable during such
thirty (30) day period only for the number of shares with respect to which it is
exercisable on the date of the termination of your employment. If your
employment is terminated involuntarily by the Company or a Subsidiary (as
applicable, the “Employer”) other than for “Cause” (as defined below), your
Option will terminate ninety (90) days after such termination of employment.
Following the termination of your employment, no additional portions of your
Option will become exercisable, and your Option will be exercisable during such
ninety (90) day period only for the number of shares with respect to which it is
exercisable on the date of the termination of your employment. Notwithstanding
anything herein to the contrary, your Option may not be exercised after the
Expiration Date. If your employment is terminated involuntarily by the Employer
for “Cause,” your Option (including any portion that has previously become
exercisable) will immediately expire and may not be exercised.
For purposes of this Agreement, “Cause” shall mean the Employer’s good faith
determination that you have:
(A) acted with gross neglect or willful misconduct in the discharge of your
duties and responsibilities or refused to follow or comply with the lawful
direction of the Employer or the terms and conditions of any applicable
employment agreement, providing such refusal is not based primarily on your good
faith compliance with applicable legal or ethical standards;
(B) acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal (at the felony level), unethical, involves moral turpitude or is
otherwise illegal and involves conduct that has the potential, in the Employer’s
reasonable opinion, to cause the Company, a Subsidiary, its officers or its
directors embarrassment or ridicule;

 

 



--------------------------------------------------------------------------------



 



(C) violated a material requirement of any Company or Subsidiary policy or
procedure, specifically including a violation of the Company’s Code of Ethics or
Associate Policy Manual;
(D) disclosed without proper authorization any trade secrets or other
confidential information;
(E) engaged in any act that, in the reasonable opinion of the Employer, is
contrary to its best interests or would hold the Company, a Subsidiary, its
officers or directors up to probable civil or criminal liability, provided that,
if you act in good faith in compliance with applicable legal or ethical
standards, such actions shall not be grounds for termination for Cause; or
(F) engaged in such other conduct recognized at law as constituting Cause.
(ii) Retirement. If, on or after the first anniversary of the Grant Date, your
employment terminates by reason of retirement after attaining age fifty-five
(55) and completion of five (5) years of employment (“Retirement”), your Option
will become fully exercisable upon such retirement and may be exercised during
the period commencing on the date of your Retirement and ending on the earlier
of (A) the third anniversary of the date of your Retirement, or (B) the
Expiration Date, and at the conclusion of such period, your Option will
terminate.
(iii) Disability. If your employment terminates by reason of disability (as
determined by the Committee), your Option will become fully exercisable upon
such termination of employment and may be exercised during the period commencing
on the date of your termination of employment and ending on the earlier of
(A) the third anniversary of the date of your termination of employment, or
(B) the Expiration Date, and at the conclusion of such period, your Option will
terminate.
(iv) Death. If your employment terminates by reason of death, your Option will
become fully exercisable upon such termination of employment and may be
exercised during the period commencing on the date of your death and ending on
the earlier of (A) the third anniversary of the date of your death, or (B) the
Expiration Date, and at the conclusion of such period, your Option will
terminate.
(b) Adjustments by the Committee. The Committee may, in its discretion,
exercised before or after your termination of employment, declare all or any
portion of your Option immediately exercisable and/or permit all or any part of
your Option to remain exercisable for such period designated by it after the
time when the Option would have otherwise terminated as provided in the
applicable portion of paragraph 7(a), but not beyond the Expiration Date.

 

 



--------------------------------------------------------------------------------



 



(c) Committee Determinations. For purposes of this Agreement and the Plan, the
Committee shall have absolute discretion to determine the date and circumstances
of termination of your employment, and its determination shall be final,
conclusive and binding upon you.
(d) Distribution of Subsidiary. Notwithstanding anything herein to the contrary,
the distribution by the Company of any or all or a part of the shares of common
stock of any of its Subsidiaries to Company shareholders (“Distribution”) shall
not constitute a termination of employment for purposes of this Agreement, and
if you are employed by a Subsidiary of the Company whose shares of common stock
are included in a Distribution, your employment will be deemed to continue for
purposes of this Agreement until otherwise terminated as provided herein. In
addition, if you transfer employment from the Company to one of its Subsidiaries
or from one of the Company’s Subsidiaries to the Company or another of the
Company’s Subsidiaries in connection with or in anticipation of the
Distribution, such transfer shall not constitute a termination of employment for
purposes of this Agreement, and your employment will be deemed to continue for
purposes of this Agreement until otherwise terminated as provided herein.
8. Restrictions on Option Exercise
(a) Even though your Option is otherwise exercisable, your right to exercise the
Option will be suspended if the Committee determines that your exercise of the
Option would violate applicable laws or regulations. The suspension will last
until the exercise would be lawful. Any such suspension will not extend the term
of your Option. The Company has no obligation to register the Common Stock
covered by your Option under federal or state securities laws or to compensate
you for any loss caused by the implementation of this paragraph 8.
(b) Even though your Option is otherwise exercisable, the Committee may refuse
to permit such exercise if it determines, in its discretion, that any of the
following circumstances is present:
(i) the shares to be acquired upon such exercise are required to be registered
or qualified under any federal or state securities law, or to be listed on any
securities exchange or quotation system, and such registration, qualification,
or listing has not occurred;
(ii) the consent or approval of any government regulatory body is required or
desirable and has not been obtained;
(iii) an agreement by you with respect to the disposition of shares to be
acquired upon exercise of your Option is determined by the Committee to be
necessary or desirable in order to comply with any legal requirements and you
have not executed such agreement; or
(iv) the issuance, sale or delivery of any shares of Common Stock is or may in
the circumstances be unlawful under the laws or regulations of any applicable
jurisdiction.

 

 



--------------------------------------------------------------------------------



 



9. Income Tax Withholding
In connection with the exercise of your Option, you will be required to pay, or
make other arrangements satisfactory to the Committee, to satisfy any applicable
tax withholding liability. You may elect to have the tax withholding obligation
satisfied by having the Company retain shares of Common Stock, otherwise
deliverable to you upon exercise of your Option, having a value equal to the
amount of your withholding obligation. If you fail to satisfy your tax
withholding obligation in a time and manner satisfactory to the Committee, the
Company shall have the right to withhold the required amount from your salary or
other amounts payable to you.
Any election to have shares withheld must be made (in the manner acceptable to
the Company) on or before the date you exercise your Option.
The amount of withholding tax paid by you to the Company will be paid to the
appropriate federal, state and local tax authorities in satisfaction of the
withholding obligations under the tax laws. The total amount of income you
recognize by reason of exercise of the Option will be reported to the
appropriate taxing authorities in the year in which you recognize income with
respect to the exercise. Whether you owe additional tax will depend on your
overall taxable income for the applicable year and the total tax remitted for
that year through withholding or by estimated payments.
10. Non-transferability of Option
The Option granted to you by this Agreement may be exercised only by you, and
may not be assigned, pledged, or otherwise transferred by you, with the
exception that in the event of your death the Option may be exercised (at any
time prior to its expiration or termination as provided in paragraphs 3 and 7)
by the executor or administrator of your estate or by a person who acquired the
right to exercise your Option by bequest or inheritance or by the laws of
descent and distribution.
11. Change in Control
Notwithstanding the provisions of paragraph 7, in the event your employment is
terminated at any time after a Change in Control (as defined in the Plan) but
prior to the second anniversary thereof (a) by the Company for any reason other
than on account of your death, disability, retirement or for Cause (as defined
above) or (b) by you for Good reason (as defined in your employment agreement),
your Option will become immediately exercisable in full and will remain
exercisable for a period of ninety (90) days after your termination of
employment or such longer period as may be specified in paragraph 7, but not
beyond the Expiration Date.
12. Adjustment in Certain Events
In the event of any merger, reorganization, consolidation, sale of substantially
all assets, recapitalization, stock dividend, stock split, spin-off, split-up,
split-off, distribution of assets or other change in corporate structure
occurring after the effective date of this award affecting the Common Stock
underlying your award, the Board shall adjust the number and kind of shares of
Common Stock covered by your Option and the exercise price so as to maintain
without change the aggregate exercise price and such adjustment shall be
conclusive and binding upon you and the Company.

 

 



--------------------------------------------------------------------------------



 



13. Forfeiture
Your Option and any Common Stock acquired under the Plan and any gain from the
sale of any Common Stock acquired under the Plan are required to be forfeited by
you, including after exercise or vesting, if, during your employment or within
one (1) year following your termination of employment (or any longer period
specified in any applicable employment or severance agreement with the Company),
you engage in Disqualifying Conduct, which shall mean: (i) your performance of
service (including service as an employee, director, or consultant) for a
competitor of the Company or its Subsidiaries or the establishing by you of a
business which competes with the Company or its Subsidiaries, (ii) your
solicitation of employees or customers of the Company or its Subsidiaries,
(iii) your improper use or disclosure of confidential information of the Company
or its Subsidiaries, or (iv) your material misconduct in the performance of your
duties for the Company or its Subsidiaries, as determined by the Committee.
14. No Guarantee of Employment
The grant of this Option does not constitute an assurance of continued
employment for any period or in any way interfere with the Company’s right to
terminate your employment or to change the terms and conditions of your
employment.
15. Other Plans
You acknowledge that any income derived from your Option (or the sale of Common
Stock underlying your Option) will not affect your participation in, or benefits
under, any other benefit plan maintained by the Company.
16. Administration
The Committee has the sole power to interpret the Plan and this Agreement and to
act upon all matters relating to Options granted under the Plan. Any decision,
determination, interpretation, or other action taken pursuant to the provisions
of the Plan by the Committee shall be final, binding, and conclusive.
17. Amendment
The Committee may from time to time amend the terms of this grant in accordance
with the terms of the Plan in effect at the time of such amendment, but no
amendment which is unfavorable to you can be made without your written consent.

 

 



--------------------------------------------------------------------------------



 



This Agreement contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. Please sign
below to evidence your acceptance of this Option on the terms and conditions set
forth in this Agreement, and return a signed copy of this Agreement in the
enclosed, self-addressed envelope.

            BY:           Perry Stuckey Senior Vice President,        Chief
Human Resources Officer   

ACCEPTED:                                         

 

 